Citation Nr: 0732442	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of status post Cage procedure secondary 
to spondylolisthesis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for generalized anxiety disorder with major 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia in February 2003 and May 2007.

In a February 2006 rating decision, the RO denied service 
connection for post-traumatic stress disorder, hearing loss 
with tinnitus, "no feeling in the legs," colon cancer, 
diverticulosis, a lung disorder, irritable bowel syndrome, 
urinary problems, and a hip disorder.  The RO also denied 
entitlement to a total disability evaluation based upon 
individual unemployability.  The RO received the veteran's 
Notice of Disagreement with these denials in March 2006 and 
sent him a Statement of the Case addressing these issues in 
May 2007.  To date, however, the veteran has not responded to 
this issuance.  As such, these claims are not presently 
before the Board on appeal.  See 38 C.F.R. § 20.200 (2007).

The issue of entitlement to an initial evaluation in excess 
of 30 percent for generalized anxiety disorder with major 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of status post 
Cage procedure secondary to spondylolisthesis is not 
productive of ankylosis, incapacitating episodes, or disc 
symptoms that are more than severe in degree.

2.   There are objective findings of radiculopathy, analogous 
to mild incomplete paralysis, in both lower extremities that 
is associated with the service-connected residuals of status 
post Cage procedure secondary to spondylolisthesis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for residuals of status post Cage procedure secondary 
to spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

2.  The criteria for a separate 10 percent evaluation for 
right lower extremity radiculopathy, associated with service-
connected residuals of status post Cage procedure secondary 
to spondylolisthesis, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2007).

3.  The criteria for a separate 10 percent evaluation for 
left lower extremity radiculopathy, associated with service-
connected residuals of status post Cage procedure secondary 
to spondylolisthesis, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
regard to his initial service connection claim in March 2002.  
This letter was issued prior to the appealed rating decision. 
See VAOPGCPREC 8-2003 (December 22, 2003) (a Statement of the 
Case is required in appeals involving such "downstream" 
issues as initial evaluation and effective date claims 
following an initial service connection grant, but 
38 U.S.C.A. § 5103(a) does not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  In any event, a further VCAA letter for the 
evaluation claim was issued in January 2007, prior to 
readjudication in February 2007, and accordingly this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the veteran was notified of the 
evaluation factors regarding his spine disorder in the 
aforementioned January 2007 letter, and he was further 
notified in a February 2007 rating decision that he had been 
assigned a 40 percent evaluation for this disorder as of the 
initial effective date of service connection in March 2002.  
The Board finds that such notification effectively satisfies 
VA's requirements in view of Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing his back disorder.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).
 
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In a February 2003 rating decision, the RO granted service 
connection for residuals status post Cage procedure secondary 
to spondylolisthesis based on service medical records showing 
a December 1974 in-service back injury and evidence showing 
later back surgery.  A 10 percent evaluation was initially 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001) 
as of March 2002.  The RO later increased this evaluation to 
40 percent, also as of March 2002, in February 2007 following 
reexamination in January 2007.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007), a 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  Also, associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to 
evaluated separately.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

The prior criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295 allowed for a maximum of 40 percent in cases 
of, respectively, limitation of motion of the lumbar spine 
and lumbosacral strain.  Other now-deleted codes concerning 
spinal fractures (Diagnostic Code 5285) and ankylosis 
(Diagnostic Codes 5286 and 5289) do not warrant further 
consideration, as no fractures or ankylosis have been shown 
in this case.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  Also, under these 
revisions, the "combined range of motion" refers to the sum 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  

In a February 2003 rating decision, the RO granted service 
connection for residuals of status post Cage procedure 
secondary to spondylolisthesis based upon service medical 
records showing a December 1974 in-service back injury and 
evidence showing later back surgery.  A 10 percent evaluation 
was initially assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001) as of March 2002.  The RO later increased 
this evaluation to 40 percent, also as of March 2002, in 
February 2007 following reexamination in January 2007.

As the aforementioned code sections reflect, the 
circumstances under which an initial evaluation in excess of 
40 percent may be assigned are very limited.  In this regard, 
the Board has reviewed the veteran's recent medical records, 
particularly the VA examination reports from February 2003 
and January 2007, but notes that there is no evidence of 
ankylosis of the spine and no indication of a past fracture.  
Moreover, during his January 2007 VA examination, the veteran 
specifically denied that he became incapacitated during 
periods of flare-ups, and the examiner stated that there were 
no incapacitating episodes.

The only remaining basis for an evaluation in excess of 40 
percent would be evidence of a low back disorder that is more 
properly characterized as pronounced than as severe, pursuant 
to the pre-2002 version of 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  In making this determination as to severity, the Board 
must consider such factors as painful motion, functional loss 
due to pain, weakness, and additional disability during 
flare-ups.  VAOPGCPREC 36-97 (December 12, 1997); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45.   

In the present case, the Board finds insufficient evidence to 
indicate that the veteran's disorder is more properly 
characterized as pronounced than as severe in terms of 
disabling symptoms.  The veteran's January 1997 VA 
examination report indicates that he described his pain as 
"severe," and the examiner noted that his flare-ups, which 
were weekly and lasting one to two days, were "[m]oderate."  
While he used a cane, he also noted that he was able to walk 
one to three miles.  Upon examination, there was pain with 
motion, tenderness, and guarding, but no spasm, atrophy, or 
weakness.  Moreover, range of motion testing revealed flexion 
to 75 degrees, with pain at 30 degrees; extension to 10 
degrees, with pain at 10 degrees; and bilateral lateral 
flexion and rotation to 20 degrees, with pain at 10 degrees 
upon lateral flexion and at 15 degrees with rotation.  The 
Board notes that these findings are equal to or more severe 
than the individual range of motion findings from the earlier 
February 2003 VA examination. 

The Board does not dispute that the symptomatology shown upon 
examination represents a significant level of disability 
attributable to the service-connected low back disorder.  
Nevertheless, these findings, particularly those concerning 
forward flexion and the ability to walk one to three miles, 
are unmistakably indicative of a disability picture 
substantially less than "pronounced" in degree in view of 
the now-deleted criteria of Diagnostic Code 5293.  As such, 
there exists no schedular basis for an initial evaluation in 
excess of 10 percent.

Additionally, the Board notes that there is no evidence that 
this disorder has markedly interfered with the veteran's 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

This determination does not end the Board's inquiry, however.  
As noted above, the revised provisions of Diagnostic Code 
5243 concerning intervertebral disc syndrome allow for 
separate evaluations for associated objective neurological 
abnormalities.

In this case, the Board is satisfied from the evidence of 
record, notably the January 2007 VA examination report, that 
there is such objective evidence in terms of the lower 
extremities.  Notably, the examination report contains a 
diagnosis of spondylolisthesis "with radiculopathy to both 
lower extremities."  The examination report also indicates 
decreased lower extremity sensory testing ("1/2") to 
vibration and light touch bilaterally, with no sensory loss 
to pain (pinprick) and position sense.  Ankle jerk was also 
noted to be absent.  The location was noted to involve the 
plantar surface of the foot and toes bilaterally, "included 
by the branches of the sciatic nerve."   

The Board has determined that the above findings are 
analogous to mild, though not greater, incomplete paralysis 
of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  As such, separate 10 percent evaluations for the 
right and lower extremity radiculopathy are warranted under 
this section.

In summary, the Board finds no basis for an initial 
evaluation in excess of 40 percent for residuals of status 
post Cage procedure secondary to spondylolisthesis, and to 
that extent the appeal is denied.  However, the appeal is 
granted as to the assignment of separate 10 percent 
evaluations for right and left lower extremity radiculopathy.  
38 C.F.R. § 4.7.


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for residuals of status post Cage procedure secondary to 
spondylolisthesis is denied.

A separate 10 percent evaluation for radiculopathy of the 
right lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A separate 10 percent evaluation for radiculopathy of the 
left lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

In May 2007, the RO granted service connection for 
generalized anxiety disorder with major depression, with an 
initial 30 percent evaluation assigned.

Subsequently, during his August 2007 video conference 
hearing, the veteran indicated that he had submitted a Notice 
of Disagreement with this initial evaluation and had received 
a Statement of the Case on the issue.  The undersigned 
Veterans Law Judge accordingly took testimony on this issue, 
subject to the condition that jurisdiction over the issue 
still needed to be established.

In the same month, the veteran submitted a VA Form 9 (Appeal 
to Board of Veterans' Appeals) addressing the evaluation 
issue.

The Board, however, has reviewed the claims file and finds no 
indication of a prior Notice of Disagreement or Statement of 
the Case.  At the same time, the veteran's records in VACOLS 
indicate the receipt of a Notice of Disagreement on June 6, 
2007, but with no Statement of the Case issued.

This matter thus needs some clarification at the RO level, 
with one of two possible scenarios applicable here.  If the 
veteran in fact submitted a Notice of Disagreement prior to 
the August 2007 VA Form 9, then he has submitted a 
Substantive Appeal yet needs a Statement of the Case, after 
the issuance of which the Board can take jurisdiction of the 
claim.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996). 
Alternatively, if the VA Form 9 represents the first written 
response to the May 2007 rating decision, it should be 
accepted as a Notice of Disagreement, with a Statement of the 
Case forthcoming.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); 38 C.F.R. § 19.26 (2007).

Accordingly, the case is REMANDED for the following action:

1.  If the RO, in fact, received a Notice 
of Disagreement from the veteran prior to 
the receipt of the August 2007 VA Form 9, 
that earlier submission must be added to 
the claims file, and the RO should proceed 
to paragraph 2.  If not, the RO should 
proceed to paragraph 3.

2.  If the RO received a Notice of 
Disagreement from the veteran prior to the 
receipt of the August 2007 VA Form 9, a 
Statement of the Case should be issued to 
the veteran and his representative 
addressing the issue of entitlement to an 
initial evaluation in excess of 30 percent 
for generalized anxiety disorder with 
major depression.  If a Statement of the 
Case has already been issued, this step 
need not be repeated, but a copy of such 
issuance should be associated with the 
claims file.  Then, after an appropriate 
of time for a response, this case should 
be returned to the Board.

3.  If the RO did not receive a Notice of 
Disagreement from the veteran prior to the 
receipt of the August 2007 VA Form 9, a 
Statement of the Case should be issued to 
the veteran and his representative 
addressing the issue of entitlement to an 
initial evaluation in excess of 30 percent 
for generalized anxiety disorder with 
major depression.  This issuance must 
include a summary of the veteran's rights 
and responsibilities in perfecting an 
appeal on this issue, and only if an 
appeal is perfected should the case be 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


